DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-28, 38-40, 42-44, 46-53, 55-56, 59, 61-62, and 65-86 have been cancelled.
Applicant's arguments filed 7/16/2022 have been fully considered but they are not persuasive.
Applicant’s response is ambiguous as to the status of claim 30.  Claim 30 is lined through in the claim listing but not indicated as cancelled.  Applicant’s remarks on page 17 indicate that claim 30 is both pending and cancelled.  Applicant’s next response should include a claim listing where the status of claim 30 is clear.  For purposes of this Office action, claim 30 is considered to be cancelled.
Applicant has corrected the specification and claim 1 with respect to the sequences corresponding to LCDR2 (previously SEQ ID NO: 10, now corrected to SEQ ID NO: 11) and LCDR3 (previously SEQ ID NO: 11, now corrected to SEQ ID NO: 10) for antibody e13.  Applicant has pointed to Table 1 in provisional application 62/534,603 (at page 20 of the provisional application specification) which has been incorporated by reference on page 1 lines 4-6 of the instant specification.  Applicant acknowledges that the sequences disclosed for LCDR2 and LCDR3 for antibody e13 in PCT/US2108/042870 are incorrect.

Election/Restrictions
Applicant’s election without traverse of Group I and the e13 antibody having LCDRs of SEQ ID NOS: 9, 10, 11 and HCDRs of SEQ ID NOS: 12, 13, and 14, in the reply filed on 1/28/2022 is again acknowledged.
Claims 45, 54, 57-58, 60, and 63-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2022.
Specification
The disclosure is objected to because of the following informalities: 
Applicant amended the first paragraph of the specification to add information concerning the sequence listing file created 5 May 2020 without deleting the original sequence listing information (file created 19 July 2018).  This is improper.  The 5 May 2020 sequence listing replaces or supersedes the 19 July 2018 sequence listing.  The 19 July 2018 sequence listing is no longer active.  It cannot be incorporated by reference.  The specification should refer to only the most current, active sequence listing.  
Appropriate correction is required.

Claim Objections
Claim 37 is objected to because of the following informalities:  The claim recites “cytotoxic agent” twice.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  The claim recites “conjugated to a solid support selected from a support formed partially or entirely of glass, a polysaccharide, a polyacrylamide, a polystyrene, a polyvinyl alcohol, a silicone, an assay plate, and a purification column.”  In this case, the conjunction separating “an assay plate” and “a purification column” should be “or” and not “and” as a support cannot be made up entirely of all of the listed materials (i.e. if all materials are present then each is partial).  In addition, it does not appear that a support formed partially from all of the listed materials was intended (for example, formed from both an assay plate and a purification column).  This claim would be clearer if it recited “conjugated to a solid support that includes glass, a polysaccharide, a polyacrylamide, a polystyrene, a polyvinyl alcohol, a silicone, an assay plate, or a purification column.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 29, 31-37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “antibody or antigen-binding fragment thereof.”  The claim is indefinite in failing to indicate what antigen must be bound by the antibody or antigen binding fragment. The specification discloses binding of antibodies having the CDRs recited in claim 1 to the particular HBeAg of SEQ ID NO: 2.  See Figure 1B and page 84 of the specification.  
Claim 1 is confusing in reciting “complementary determining regions LCDR1, LDR2, and LDR2” in line 3 of the claim as amended.  This is inconsistent with LCDR1, LCDR2, and LCDR3 in the body of the claim.  It may reflect a word-processing error.
Claim 1 recites the antibody name “e13.”  This designation is used in the specification with respect to a particular rabbit/human chimeric Fab. See Table 1. By reciting “e13” in claim 1 it is unclear if the claim is limited to the particular rabbit/human chimeric e13 antibody clone with its implied structural limitations. This renders the dependent claims confusing as to whether they are properly dependent.  Contrary to applicant’s remarks on page 19 of the response, “e13” was not removed from the claim.
Claim 31 recites the “antibody antigen-binding fragment of claim 1, wherein the
antigen-binding fragment is a fragment antigen-binding region.”  It is unclear what the metes and bounds of the claim is.  If applicant intended an antibody fragment consisting of the entire light chain along with the variable region domain of the heavy chain (VH), and the first constant domain of the heavy chain (CH1), this language does not make this clear.  (See page 26, lines 19-21, of the specification.)
Claim 34 recites a “chimeric rabbit-human Fab antibody.”  In the antibody arts the term “Fab” has an understood meaning.  See page 26, lines 12-30, of the specification.  However, the instant specification also uses “Fab” to refer to the clone number of Anti-rHBeAg.  See header to Table 1 on page 7, line 7. The disclosure at page 3, lines 22-23, also implies that “Fab” could refer to any antibody fragment.  This makes claim 34 confusing as it is unclear if the claim is directed to any fragment or a particular fragment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa